             Case 5:18-cr-00185-NAM Document 33 Filed 11/20/18 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,                           DEFENDANT’S SEALING APPLICATION

       -v-                                          CASE NO: 5:18-CR-0185 (NAM )

KAMAR BOATMAN,
                                  Defendant.

______________________________________________________________________________


        Defendant Kamar Boatman, by and through his counsel of record, the Office of the

Federal Public Defender for the Northern District of New York, hereby applies to the Court

pursuant to NDNY Criminal Local Rule 13.1 for the sealing, by way of redaction, of the

following portions of attachments to the Affidavit of Courtenay McKeon:

    1. Exhibit A, Page 11: the address listed in the first paragraph numbered “1”.

    2. Exhibit A, Page 1: the date of birth listed in the paragraph numbered “2”.

    3. Exhibit A, Page 1: the N.Y.S. registration number listed in the paragraph numbered “3”.

    4. Exhibit A, Page 1: the V.I.N. listed in the paragraph numbered “3”.

    5. Exhibit A, Page 1: the address listed in the second paragraph numbered “1”.

    6. Exhibit A, Page 2: the date of birth listed in the paragraph numbered “2”

    7. Exhibit A, Page 3: the N.Y.S. registration number listed in the paragraph numbered “3”.

    8. Exhibit A, Page 3: the V.I.N. listed in the paragraph numbered “3”.


1
 References to page number are to the numbers printed on the original document, not to the page numbers assigned
by ECF.

                                                       1
      Case 5:18-cr-00185-NAM Document 33 Filed 11/20/18 Page 2 of 3



9. Exhibit A, Page 5: the address listed in the paragraph numbered “1”.

10. Exhibit A, Page 5: the date of birth listed in the paragraph numbered “2”.

11. Exhibit A, Page 5: the N.Y.S. registration number listed in the paragraph numbered “3”.

12. Exhibit A, Page 5: the V.I.N. listed in the paragraph numbered “3”.

13. Exhibit A, Page 6: the address listed in the fourth full paragraph.

14. Exhibit A, Page 6: the date of birth listed in the fourth full paragraph.

15. Exhibit A, Page 7: the date of birth listed three times in the first paragraph.

16. Exhibit A, Page 7: the address listed in the last paragraph.

17. Exhibit A, Page 7: the date of birth listed in the last paragraph.

18. Exhibit A, Page 8: the N.Y.S. registration number listed in the second full paragraph.

19. Exhibit A, Page 8: the address listed in the second full paragraph.

20. Exhibit A, Page 9: the address listed twice in the fourth full paragraph.

21. Exhibit A, Page 9: the N.Y.S. registration number listed in the fourth full paragraph.

22. Exhibit A, Page 9: the address listed twice in the last paragraph.

23. Exhibit A, page 11: the address listed in both of the paragraphs numbered “1”.

24. Exhibit A, page 11: the date of birth listed in both of the paragraphs numbered “2”.

25. Exhibit A, page 11: the N.Y.S. registration number listed in both of the paragraphs

    numbered “3”.

26. Exhibit A, page 11: the V.I.N. listed in both of the paragraphs numbered “3”.

27. Exhibit B, page 1: the date of birth listed in the first full line.

28. Exhibit B, page 1: the address listed in the second full line.

29. Exhibit C, letter dated 11/2/18 from Richard R. Southwick to Courtenay McKeon: in the

    Court’s discretion, redaction of phone numbers may be warranted.



                                                2
         Case 5:18-cr-00185-NAM Document 33 Filed 11/20/18 Page 3 of 3




The defense respectfully requests such sealing, by way of redaction, because the items listed

above are “personal identifiers” within the meaning of Local Rule 13.1. The defense could not

redact the information without creating confusion as to which items defense counsel had

redacted for the purposes of filing and which items the government redacted before providing the

documents to defense counsel.

                                                    Respectfully submitted,

DATED: November 20, 2018                            LISA A. PEEBLES
                                                    FEDERAL PUBLIC DEFENDER
                                             By:    /s/ Courtenay K. McKeon, Esq.
                                                    Assistant Federal Public Defender
                                                    Bar Roll No. 515841
                                                    Clinton Exchange, 3rd Floor
                                                    4 Clinton Street
                                                    Syracuse, New York 13202
                                                    (315) 701-0080



To:    Richard R. Southwick, AUSA (via ECF)
       Kamar Boatman, Oneida County Jail (via mail)




                                                3
